Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant's arguments filed March 9th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Robatmili and Lai fail to teach the limitations of claim 1 as “Robatmili does not discuss compression” and the combination of references “would not inherently ‘[identify second compression metadata that matches the first compression metadata’ when eliminating redundant literal load instructions (e.g., Robatmili already describes eliminating redundant literal load instructions without using compression metadata)”.
In response to the above argument, Examiner respectfully disagrees.  Applicant’s arguments are directed toward the references taken separately, without addressing the combination explained in the previous Office Action.  While Robatmili does disclose eliminating redundant load instructions without compression metadata, this is because, as Applicant states, Robatmili does not discuss the use of compression.  However, data compression is a routine and conventional technique in the microprocessor and memory art which reduces memory bandwidth (Lai [0001]).  Therefore, one of ordinary skill in the art, wishing to taken advantage of the reduced bandwidth offered by data compression, may be motivated to combine these prior art teachings to utilize data compression in a processor which also performs redundant load elimination, another technique that can reduce memory bandwidth.  Robatmili discloses checking for matches in metadata when detecting redundant loads, and states that the examples given for what particular aspect of the metadata may be checked are non-limiting ([0030-0031]).  Therefore, combining the teachings of Robatmili and Lai would result in the “address compute logic” responsible for identifying metadata matches also identifying a match in the compression metadata as part of detecting a redundant load instruction.  Thus, Applicant’s arguments are not considered persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-2, 4-5, 7-10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robatmili et al (US 2016/0291981, herein Robatmili) in view of Lai et al (US 2020/0167076, herein Lai).  In the following rejections, the device embodiment of claim 9 will be addressed first.

Regarding claim 9, Robatmili teaches a computing device, comprising:
processing logic configured to, in response to receiving an instruction to perform a first operation on first data stored in a memory device, obtain first metadata based on an address for the first data ([0005], load literal instruction & [0028-0030], obtain address or tag of load literal instruction);
address compute logic coupled with the processing logic and configured to, in response to identifying second metadata that matches the first metadata, determine one or more matching addresses corresponding to the second metadata ([0037], address retrieved from PC, [0030-0031], check for matching address or tag of load literal instruction in literal load table); and
deduplication logic coupled with the address compute logic and configured to reduce a number of operations in a set of operations based on the first operation and the one or more matching addresses ([0028], [0031], [0045-0046], remove literal load instruction from instruction stream based on a match in literal load table).

Robatmili fails to teach the device comprising compression logic configured to, in response to receiving an instruction to perform a first operation on first data stored in a memory device, obtain first compression metadata from the memory device for the first data.

Lai teaches a device comprising compression logic configured to, in response to receiving an instruction to perform a first operation on first data stored in a memory device, obtain first compression metadata from the memory device for the first data ([0037-0038], [0042-0045], cache using compressed data and maintain compression metadata in a compression controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lai and Robatmili to utilize data compression in the cache.  Both Lai and Robatmili disclose methods for reducing unnecessary operations performed on a memory system.  Lai discloses removing redundant load instructions (Lai [0028]), therefore reducing the latency and power consumption of the memory system, while Robatmili discloses preventing unnecessary reads, decompression, and recompression (Robatmili [0042]), also reducing the latency and consumption of the power memory system.  Combining these techniques in a computing device that utilizes both load literal instructions and cache compression would therefore further reduce the latency of memory operations as well as the power consumption of the cache and memory circuitry, therefore increasing the performance of the processor.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 10, the combination of Robatmili and Lai teaches the computing device of claim 9, wherein:
the first compression metadata comprises a first compression code and the second compression metadata comprises a second compression code equal to the first compression code; and the deduplication logic is further configured to reduce the number of operations in response to the address compute logic identifying the first compression code as one of a predetermined subset of compression codes in a set of compression codes for compressing data in the memory device (Robatmili [0028-0031], check tag of load literal instruction against cached entries in literal load table & Lai [0042-0045], compression metadata).

Regarding claim 12, the combination of Robatmili and Lai teaches the computing device of claim 9, wherein:
the memory device comprises a data cache device (Robatmili [0024], Lai [0038], data cache); and the compression logic is further configured to: -38-AMD Reference No.: 190463-US-NPgenerate the first compression metadata when compressing the first data in the data cache device, and generate the second compression metadata when compressing second data in the data cache device (Lai [0038-0041]).

Regarding claim 13, the combination of Robatmili and Lai teaches the computing device of claim 9, wherein:
the first operation comprises a load operation obtained from a load/store queue of the data cache device; and the deduplication logic is further configured to reduce the number of operations in the set of operations by eliminating from the load/store queue one or more queued accesses of the data cache device (Robatmili [0025], [0028], [0046], instruction queue 130 & removing load literal instruction from instruction stream).

Regarding claim 15, the combination of Robatmili and Lai teaches the computing device of claim 9, further comprising:
a load/store queue coupled with the address compute logic and configured to load the data in a physical register, wherein the deduplication logic is configured to: in response to the address compute logic identifying the second compression metadata that matches the first compression metadata, update operation dependencies associated with the one or more matching addresses to depend from the loading of the physical register (Robatmili [0045-0046], provide values to dependent instructions & Lai [0040], compression metadata).
Regarding claim 16, the combination of Robatmili and Lai teaches the computing device of claim 9, wherein:
the redundant address compute logic is further configured to identify a constant value corresponding to the second compression metadata; and the deduplication logic is further configured to: in response to the identifying the constant value, replace the first operation with an equivalent operation based on the first operation and the constant value, and update operation dependencies depending from the first operation to depend from the equivalent operation (Robatmili [0045-0046], Lai [0040]).

Claims 1-2, 4-5, and 7-8 refer to a method embodiment of the device embodiment of claims 9-10, 12-13, and 15-16, respectively.  The above rejections for claims 9-10, 12-13, and 15-16 are thus applicable to claims 1-2, 4-5, and 7-8, respectively.

Claim 17 refers to a system embodiment of the device embodiment of claim 9.  Therefore, the above rejection for claim 9 is applicable to claim 17.

Regarding claim 18, the combination of Robatmili and Lai teaches the computing system of claim 17, wherein:
the memory device comprises a cache memory device (Robatmili [0024], Lai [0038]); and
the first compression metadata and the second compression metadata are stored in the cache memory device (Lai [0037], [0040]).

Regarding claim 19, the combination of Robatmili and Lai teaches the computing system of claim 17, further comprising a physical register file coupled with the deduplication logic, wherein the deduplication logic is configured to reduce the number of operations by reducing a number of register write operations in the physical register file (Robatmili [0024], [0046], GPRs 122 & providing values from constant cache instead of register file).
Regarding claim 20, the combination of Robatmili and Lai teaches the computing system of claim 17, further comprising an arithmetic logic unit coupled with the deduplication logic (Robatmili [0024], execution unit 116), wherein the deduplication logic is configured to reduce the number of operations by reducing a number of computations performed in the arithmetic logic unit ([0028], [0031], [0046], copy literal to constant cache instead of register).

3.  Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robatmili and Lai as applied to claims 1 and 9 above, and further in view of Pekhimenko et al (“Base-Delta-Immediate Compression: Practical Data Compression for On-Chip Caches”, cited in the IDS dated 9/29/20, herein Pekhimenko).

Regarding claim 3, the combination of Robatmili and Lai teaches the method of claim 1, wherein:
reducing the number of operations is performed in response to determining that the first and second compression metadata values are associated with the same base value (Robatmili [0030-0031], Lai [0040]).
Robatmili and Lai fail to teach wherein the first compression metadata comprises a first delta value representing a difference between the first data and a base value and the second compression metadata comprises a second delta value.
Pekhimenko teaches a method wherein first compression metadata comprises a first delta value representing a difference between the first data and a base value and the second compression metadata comprises a second delta value (§1.1, delta values & §3, base+deltas used to represent compressed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lai and Robatmili with those of Pekhimenko to utilize the compression method of Pekhimenko in the processor.  While Lai does not disclose the details of the compression scheme used by the data cache, Pekhimenko discloses a universal compression technique for cache memory.  Pekhimenko discusses the benefits of such a compression scheme for use in cache architectures such as the ones disclosed by both Lai and Robatmili (Pekhimenko §1).  Therefore, using the compression scheme taught by Pekhimenko in the compressed cache storage would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claim 11 refers to a device embodiment of the method embodiment of claim 3.  The above rejection for claim 3 is thus applicable to claim 11.

4.  Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robatmili and Lai as applied to claims 1 and 9 above, and further in view of Duesterwald et al (US 2001/0032306, herein Duesterwald).

Regarding claim 6, the combination of Robatmili and Lai teaches the method of claim 4, further comprising: in response to determining that the second compression metadata matches the first compression metadata, for each duplicate address of the one or more matching addresses, copying the first data to a constant cache associated with each duplicate address (Robatmili [0031], [0045-0046]).
Robatmili and Lai fail to teach copying the first data to a register associated with the address.
Duesterwald teaches a method wherein in response to determining that first metadata matches second metadata, for each corresponding address, copying first data to a register associated with the address ([0035-0037], identify redundant load by comparing register and address values in a trace fragment and replace redundant load with register copy instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lai and Robatmili with those of Duesterwald to utilize register copy instructions to replace redundant load instructions.  While Robatmili is directed to removing specifically load literal instructions from an instruction stream, Duesterwald uses analysis of instruction metadata such as register values and instruction addresses to identify load instructions that may be effectively removed from an instruction stream and replaced with a register copy.  Both Robatmili and Duesterwald forgo sending a memory request to the cache when a load instruction has its data already present within the processor’s data structures.  By expanding the load instruction removal technique of Robatmili to include additional redundant loads, as disclosed by Duesterwald, the processor may gain additional performance by further reducing unnecessary cache requests for data which is already available to the processor elsewhere.  As Robatmili discloses the capability of copying data used by a redundant load to a register (Robatmili [0046]), this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claim 14 refers to a device embodiment of the method embodiment of claim 6.  The above rejection for claim 6 is thus applicable to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durham (US 2018/0181337) discloses a technique for compressing data in memory and checking for matches in compression metadata.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182